UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6669


DOREK EMANUEL HAYES,

                        Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00380-RAJ-DEM)


Submitted:   July 24, 2014                     Decided: July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dorek Emanuel Hayes, Appellant Pro Se.    John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dorek     Emanuel      Hayes          seeks    to    appeal       the     district

court’s       order    adopting      the    recommendation               of    the    magistrate

judge     and    denying         relief     on       his     28    U.S.C.       § 2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent       “a       substantial      showing           of    the    denial      of     a

constitutional         right.”         28       U.S.C.       § 2253(c)(2).             When      the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hayes has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3